Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim recites “wherein the negative electrode and/or the positive electrode is the electrode according to claim 1”, which is indefinite.  Examiner suggests “and/or” be amended to recite “or” as “the electrode” (singular) cannot comprise the negative electrode and the positive electrode (plural).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of copending Application No. 16/774,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite an electrode3 comprising a porous insulating layer formed on an electrode mixture layer wherein the porous insulating layer contains a resin having a crosslinking structure as a main component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2017/0309917 A1.
Lee teaches a cathode may be prepared in the same manner as in preparation of the anode active material composition, except that a coating layer is introduced on a surface of a cathode active material layer, and a cathode active material is used instead of the anode active material.  In the cathode active material composition, a conducting material, a binder, and a solvent may be the same as those defined in connection with the anode active material composition. The cathode active material composition may be prepared by mixing the cathode active material, the conducting material, the binder, and the solvent. An aluminum current collector may be directly coated with the cathode active material composition and dried to prepare a cathode plate on which a cathode active material layer is formed. In an exemplary embodiment, the cathode active material composition may be cast on a separate support, and then a film separated from the support may be laminated on the aluminum current collector to prepare a cathode plate on which a cathode active material layer is formed.  The coating layer having a block copolymer on a surface of a cathode active material layer may be prepared by dipping the cathode plate in a coating solution including the block copolymer and a lithium salt, and drying the resultant dipped cathode plate. The dipping and drying process may be repeated several times to several tens of times. The coating solution may further include a cross-linking monomer, oligomer, or combination thereof. When the coating solution further includes a cross-linking monomer, oligomer, or combination, the coating layer may be heat treated or UV-light treated to additionally introduce a polymer network in the coating layer and/or the cathode active material layer. The order and the number of repetition of a process for introducing the coating layer and a process for introducing a polymer network into the cathode may be appropriately changed and controlled according to the desired physical properties of the cathode [0104-0106].
Lee teaches a lithium battery including an anode and a cathode having a coating layer disposed on a cathode active material layer. As the anode, a lithium metal thin layer may be used without modification. Alternatively, the anode may include a current collector and an anode active material layer disposed on the current collector. For example, the anode may include a lithium metal thin layer that is disposed on a conductive substrate, which is the current collector. The lithium metal thin layer may be integrated with the current collector [0088-0089].  A separator to be disposed between the cathode and the anode may be prepared. The separator may be omitted [0112].  The battery includes an electrolyte [0116] and a case [0129].
Thus the claims are anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M DOVE/           Primary Examiner, Art Unit 1727